UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7240



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY DARNELL MCLEAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-116, CA-02-659-A)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Darnell McLean, Appellant Pro Se.      William Edward
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony D. McLean seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that McLean has not made a substantial showing

of the denial of a constitutional right.    See United States v.

McLean, Nos. CR-00-116; CA-02-659-A (E.D. Va. filed May 31, 2002 &

entered June 5, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2